DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is/are objected to because of the following informalities:  claim 7, in line 1, recites “as claimed in claims 3,” which should read “as claimed in claim 3.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a light emitter configured to emit multiple light beams…” and “…configured to cause an irradiation target to fly…” Structure of a light emitter 2 is depicted in Figs. 1, 6, 8-9, 11, 14-15A, and 16A. The light emitter is described as including, in different combinations, a polygon mirror or Galvano mirror as an optical scanner, laser light sources, a light guide, different types of lenses, a beam splitter ([0018]-[0019], [0038], [0078], [0097], [0156]). Different embodiments of a light emitter are depicted by the referenced figures. In claim 20, the limitation “emitting multiple light beams…by the light emitter” is interpreted similarly.
In claim 1, “an optical scanner configured to scan the multiple light beams.” An optical scanner 27 is depicted in the above referenced figures. The optical scanner is described as a polygon mirror or a Galvano mirror (e.g., [0018], [0038]). The optical scanner is described/depicted as part of the light emitter. In claim 20, the limitation “scanning the multiple light beams by the optical scanner” is interpreted similarly.
In claim 2, “a light guide configured to make optical axes of the first light beam and the second light beam match each other and guide the first light beam and the second light beam having the matched optical axes to the optical scanner.” The light guide is described as a fiber combiner 23 or an optical element such as a beam splitter ([0018], [0070]).
In claims 3, 15, and 18, “a carrier configured to carry the irradiation target.” The carrier is described as a transparent sheet 12 ([0018]-[0019]) and may be, e.g., cylindrical or belt-shaped ([0041]). A carrier 111 may also be a rotary drum ([0139]). 
In claim 7, “an irradiation area setter configured to cause the first light beam to irradiate a predetermined area on the carrier and cause the second light beam to irradiate a predetermined area on the adherence target.” The specification describes a diffractive optical element 31 as an irradiation area setter ([0078], Fig. 6) and describes a concave lens as an example of an irradiation area setter ([0095]).
In claim 8, “a diffractive optical element configured to cause the first light beam to converge on the carrier and cause the second light beam to converge on the adherence target.” The specification describes a diffractive optical element 31 and its use for diffracting the laser beams ([0078]-[0082], Fig. 6), but the disclosure does not appear to clearly provide structure for performing the claimed function.
In claim 14, “a light quantity ratio adjuster configured to control a light quantity ratio…” The specification describes a temperature adjuster 210 used to heat the non-linear optical crystal element 204 by applying a voltage to a heater in contact with the element ([0118]).
In claim 15, “an absorbing layer that absorbs light having a wavelength other than the second wavelength.” The specification describes a light-absorbing layer 13 (Fig. 9) which may be a polyimide resin ([0110]).
In claim 16, “a light bending element configured to bend the multiple light beams scanned by the optical scanner.” The specification describes a telecentric lens 30 as an example ([0158], Figs. 14, 15A). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additionally, claim 9 recites “the second light beam has a predetermined characteristic value.” A “characteristic value” is set forth in the specification by a formula factoring in a beam diameter, beam divergence angle, and laser wavelength (see [0084]-[0091], Fig. 7). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires a diffractive optical element configured to cause the first light beam to converge on the carrier and cause the second light beam to converge on the adherence target. The disclosure does not clearly provide corresponding structure for a diffractive optical element supporting the claim interpretation under 35 U.S.C. 112(f). While the specification does describe the claimed requirement once, in paragraph [0079], the referenced figure shows the diffractive optical element 31 causing the light beams to diverge before reaching the optical scanner. The referenced figure (and other figures) shows scanning lenses 28 causing the light beams to converge as claimed. Furthermore, additional description in the specification explains that the light beams are converged by the scanning lenses at their respective target locations, see [0081]-[0082] and [0101]-[0102]. Therefore, a sufficient description of how a diffractive optical element achieves the claimed function is not found, and the examiner questions whether the claim was intended to associate the function with the scanning lenses, instead of a diffractive optical element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “diffractive optical element configured to cause the first light beam to converge on the carrier and cause the second light beam to converge on the adherence target” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As set forth above, the specification does not appear to provide structure for the diffractive optical element performing the claimed function. A diffractive optical element 31 is depicted in Fig. 6, but the figure does not clearly indicate structure for the claimed element. The element 31 in Fig. 6 appears to cause the light beams to diverge before reaching the optical scanner, rather than cause the light beams to converge at their respective target locations as claimed. It is therefore unclear if the claim was intended to refer to the scanning lenses 28 for the converging function ([0082]-[0083], [0101]-[0102]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 requires the separate elements of a light emitter and an optical scanner. However, the description consistently provided for the “light emitter” in the specification and drawings includes an optical scanner, among other elements – see, e.g., Figs. 1 and 6 where optical scanner 27 appears to be grouped within / as part of the light emitter 2. Since the interpretation of “light emitter” already includes an “optical scanner,” it is unclear if the claim requires an optical scanner in addition to the optical scanner which is part of the light emitter, or if the claim is intended to specify that the light emitter includes an optical scanner. The latter interpretation is supported by the present disclosure.
Claim 2 recites “…to make optical axes of the first light beam and the second light beam match each other…” The scope of the claim is indefinite as it is not clear in view of the specification what is required in order for the axes of the light beams to “match” each other (e.g., should they have the same location, same orientation, a fixed distance between them, a certain angle between them, etc.). 
Claim 15 recites “the adherence target” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent on claims 12 and 1. An adherence target has not been defined by the claims.
Claim 15 recites “the adhesion target” in the last paragraph (three instances). There is insufficient antecedent basis for this limitation in the claim. An adhesion target (different from adherence target) has not been defined by the claims.
Claim 20 requires a light emitter and an optical scanner, which is unclear for the reasons set forth above for claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11-12, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pique et al, US 7014885, provided in Applicants’ IDS.

Regarding claim 1, Pique discloses an apparatus, comprising: a light emitter configured to emit multiple light beams including at least a first light beam and a second light beam (first laser 12 and second laser 112, corresponding shuttering means 30, 130, reflective means 40, 140; col. 4, lines 34-58, Figs. 1a-1b); and an optical scanner configured to scan the multiple light beams (reflective means, such as mirrored surfaces, to direct the paths of the laser beams, col. 4, lines 59-65), wherein the light emitter is configured to cause an irradiation target to fly by using the first light beam among the multiple light beams (col. 4, lines 38-46; see also col. 4, lines 1-17).

Regarding claim 3, Pique discloses the apparatus as claimed in claim 1, further comprising: a carrier (laser transparent support 15) configured to carry the irradiation target (coating 16), wherein the light emitter is configured to fix the irradiation target to an adherence target (receiving substrate 18) using the second light beam (col. 4, lines 46-50).

Regarding claim 4, Pique discloses the apparatus as claimed in claim 3, wherein the carrier includes a first surface facing the adherence target (surface of laser transparent support 15 facing substrate 18) and a second surface opposite the first surface (opposite surface) and carries the irradiation target on the first surface (Figs. 1a-1b); and the light emitter is configured to irradiate the second surface of the carrier with the first light beam and to irradiate the adherence target with the second light beam through the carrier (col. 4, lines 38-50, Figs. 1a-1b).

Regarding claim 5, Pique discloses the apparatus as claimed in claim 3, wherein the second light beam is a laser beam (laser beam 114) that heats and melts the irradiation target (heats to effect a transformation or decomposition, col. 5, lines 27-37; col. 7, lines 56-62).
Applicant is reminded that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. The reference to heating and melting of the irradiation target does not expressly or impliedly require any particular structure in addition to a laser.

Regarding claim 11, Pique discloses the apparatus as claimed in claim 1, wherein the first light beam and the second light beam have a same wavelength corresponding to a light absorption wavelength of the irradiation target (same wavelength, col. 7, lines 56-60; corresponding to absorption wavelength of source material, col. 7, lines 25-32).

Regarding claim 12, Pique discloses the apparatus as claimed in claim 1, wherein the first light beam has a first wavelength corresponding to a light absorption wavelength of the irradiation target (corresponding to absorption wavelength of source material, col. 7, lines 25-32); and the second light beam has a second wavelength different from the first wavelength (different wavelength, col. 7, lines 56-60).

Regarding claim 16, Pique discloses the apparatus as claimed in claim 1. Pique further discloses an objective lens 50 which serves to focus the beams onto the target substrate or through a transparent portion of the target substrate and onto the receiving substrate (col. 4, line 65 – col. 5, line 1; Figs. 1a-1b). The beams emitted through the objective lens are depicted as parallel in a horizontal direction. Therefore, Pique further discloses a light bending element configured to bend the multiple light beams scanned by the optical scanner (objective lens 50), wherein optical axes of the multiple light beams bent by the light bending element are parallel to each other in a scanning direction of the optical scanner (Figs. 1a-1b).

Regarding claim 19, Pique discloses the apparatus as claimed in claim 1, as set forth above. Pique further describes use of the direct write technology for the addition of material to a substrate and for rapid prototyping (col. 1, lines 15-50). The uses described by Pique are considered to read on “three-dimensional modeling.”

Regarding claim 20, Pique discloses a method performed by an apparatus including a light emitter and an optical scanner, the method comprising: emitting multiple light beams including at least a first light beam and a second light beam by the light emitter; and scanning the multiple light beams by an optical scanner, wherein an irradiation target is caused to fly by using the first light beam among the multiple light beams (col. 4, lines 1-17, 34-65; see also claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pique as applied to claim 1 above, and further in view of Matusovsky et al., US 20110097550 A1.

Regarding claim 2, Pique discloses the apparatus as claimed in claim 1, and teaches that preferably, the first laser and second laser are copropagating or coaxial, i.e., they use substantially the same optical pathway (col. 4, lines 59-61). Pique discloses the optical scanner is configured to scan the two light beams having matched optical axes (col. 4, lines 59-65).
Pique does not disclose a light guide configured to make optical axes of the first light beam and the second light beam match each other and guide the first light beam and the second light beam having the matched optical axes to the optical scanner, wherein the optical scanner is configured to scan both of the first light beam and the second light beam having the matched optical axes.
In the same field of endeavor, Matusovsky teaches including an acousto-optic deflector 121 into a light-emitting assembly comprising two laser beams 107 and 108 emitted from a laser source 112 in order to assist in keeping the laser beams located on an optical scanner ([0133], [0157], Fig. 7): 

    PNG
    media_image1.png
    253
    272
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the apparatus of Pique to include a light guide configured to make optical axes of the light beams match each other and guide the light beams to the optical scanner in order to ensure the light beams were kept properly located on the optical scanner, as taught by Matusovsky.

Regarding claim 6, Pique discloses the apparatus as claimed in claim 3, wherein the adherence target is configured to be moved in a predetermined direction (substrate positioning means 24).
Pique is silent regarding the light emitter is configured to emit the first light beam and the second light beam such that optical axes of the first light beam and the second light beam scanned in a scanning direction orthogonal to the predetermined direction are tilted by a predetermined angle in a direction along the predetermined direction with respect to a direction that is orthogonal to both of the predetermined direction and the scanning direction.
Pique discloses the reflective means, comprising mirrored surfaces, are capable of directing the paths of the laser beams (col. 4, lines 64-65). It would have been obvious to use the capability of directing the paths of the laser beams using the mirrored surfaces to tilt the optical axes of the light beams as claimed in order to alter their direction as required for the purpose of accurately impinging on their respective target locations. In the same field of endeavor, Matusovsky shows an optical scanner comprising reflective mirrored surfaces used for this purpose (see Figs. 1 and 7 and the tilted beams reflected off optical scanner 3 and 122, angled along a horizontal direction with respect to a vertical direction).
Furthermore, the claim does not require that the predetermined angle is a nonzero angle. Therefore, the light emitter of Pique can be interpreted to meet the claimed limitation where the first and second light beams are shown to be oriented at approximately 0° in a direction along the predetermined direction with respect to a direction orthogonal to both of the predetermined direction and the scanning direction (Figs. 1a-1b, both the predetermined direction and scanning direction are considered generally horizontal). 

Claim(s) 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pique as applied to claim 3 above, and further in view of Zenou et al., US 20180193948 A1, provided in Applicants’ IDS.

Regarding claim 7, Pique discloses the apparatus as claimed in claim 3. Pique is silent regarding the light emitter including an irradiation area setter configured to cause the first light beam to irradiate a predetermined area on the carrier and cause the second light beam to irradiate a predetermined area on the adherence target.
In the same field of endeavor, Zenou teaches using an acousto-optic deflector (AOD) 42 in a light emitting assembly to split a beam into diffracted beams which are ultimately directed to impinge on distinct target locations ([0007], [0039], Fig. 2A). Zenou teaches incorporation of the AOD is useful in forming a composite beam from a plurality of sub-beams ([0007]). Zenou teaches that asymmetry introduced by the AOD is desirable in order to control an ejection angle of material from the donor ([0027]-[0028]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to incorporate an irradiation area setter configured to cause the first light beam to irradiate a predetermined area on the carrier and cause the second light beam to irradiate a predetermined area on the adherence target in order to provide the capability of forming an asymmetric composite beam from a plurality of sub-beams, as taught by Zenou. Zenou teaches the capability is useful in controlling angles of the light beams.

Regarding claim 8, Pique discloses the apparatus as claimed in claim 7. Pique is silent regarding the irradiation area setter including a diffractive optical element configured to cause the first light beam to converge on the carrier and cause the second light beam to converge on the adherence target.
Zenou teaches the irradiation area setter includes a diffractive optical element ([0007], diffraction grating in the AOD [0039]). It would have been obvious to one of ordinary skill in the art to include the diffractive optical element in order to achieve the beam diffraction and divergence so as to ultimately control the angles of the beams, as taught by Zenou.

Regarding claim 18, Pique discloses the apparatus as claimed in claim 1. Pique further discloses a carrier that carries the irradiation target and is moved in a predetermined direction (laser transparent support 15 with target substrate positioning means 22, col. 4, lines 34-55; col. 8, lines 17-26). Pique discloses the reflective means capable of directing the paths of the laser beams (col. 4, lines 64-65). Pique does not disclose optical axes of the multiple light beams intersect with each other in the predetermined direction.
Zenou teaches optical axes of the reflected beams which intersect each other, forming an asymmetric beam 43 (Figs. 1-2A). Zenou teaches the asymmetry of the composite beam is useful to eject droplets at an angle ([0007], [0027]-[0028]). 
It would have been obvious to one of ordinary skill in the art before the claimed invention to specify in the invention of Pique that optical axes of the multiple light beams intersect with each other in the predetermined direction as part of their being reflected and directed to a desired location on their respective targets. Zenou teaches optical axes of multiple light beams reflected similarly and intersecting as part of the use of the components to control an ejection angle of the material.

Claim(s) 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pique.

Regarding claim 9, Pique discloses the apparatus as claimed in claim 7. Pique is silent regarding the second light beam having a predetermined characteristic value.
However, Pique does describe choosing parameters associated with the second laser pulse or beam including wavelength and focal spot size (col. 7, lines 56-60), and Pique describes specific values for these parameters in the examples (col. 9, lines 34-40; col. 10, lines 19-21). Therefore, one of ordinary skill in the art would conclude that the second light beam of Pique has a predetermined characteristic value.

Regarding claim 10, Pique discloses the apparatus as claimed in claim 1, wherein the first light beam is pulsed light with a predetermined pulse energy (col. 7, lines 25-30) and the second light beam is pulsed light with a duration greater than or equal to the predetermined duration or continuous wave light (col. 8, lines 1-6).
While Pique is silent as to the first light beam of pulsed light having a predetermined duration, Pique recognizes that pulse duration of pulsed light is a variable to be chosen accordingly (col. 7, line 67 – col. 8, line 1) and it would have been obvious to specify the first light beam has a predetermined pulse duration corresponding to, e.g., a material used and desired effect of the pulsed light.

Regarding claim 17, Pique discloses the apparatus as claimed in claim 1. Pique further discloses each of the first light beam and the second light beam is pulsed light (col. 7, lines 25-60). Pique teaches that the interval between the first and second laser pulses is variable and can be as short as 1 microsecond (col. 8, lines 4-6). Pique teaches the lasers and the substrates can be moved independently of each other in order to deposit and process the material forming any given pattern (col. 8, lines 6-10). Pique is silent regarding irradiation timing of the second light beam with respect to the first light beam is changed depending on a position along a scanning direction of the optical scanner.
However, as Pique teaches moving the lasers and substrates with respect to each other, as well as a variable pulse length for the second laser (col. 7, line 65 – col. 8, line 1), it would be clear to one of ordinary skill in the art that the system is capable of changing irradiation timing of the second light beam with respect to the first light beam depending on a position along a scanning direction of the optical scanner. Doing so would have been obvious in light of Pique in order to ensure the irradiation of the second light beam corresponds to the position of the deposited material to process it according to the intended result.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pique as applied to claim 12 above, and further in view of Furuya et al., US 20110147566 A1.

Regarding claim 13, Pique discloses the apparatus as claimed in claim 12. Pique does not disclose a non-linear optical crystal element configured to generate a second harmonic of the first light beam as the second light beam.
In a disclosure related to laser light emitting assemblies ([0001]), Furuya teaches using a nonlinear optical crystal 209 which can convert a part of the light emitted from a fundamental laser light source into green light as a second harmonic ([0065]-[0066]). Furuya teaches that the nonlinear optical crystal is useful for wavelength conversion, or converting light from a light source into light of a different wavelength, such as green light, which is used for laser processing (Abstract, [0002], [0065]-[0066]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the apparatus of Pique to include a non-linear optical crystal element configured to generate a second harmonic of the first light beam as the second light beam in order to predictably provide the capability of wavelength conversion of part of the light, as taught by Furuya.

Regarding claim 14, Pique does not disclose a light quantity ratio adjuster configured to control a light quantity ratio between the first light beam and the second light beam by controlling a temperature of the non-linear optical crystal element.
Furuya further discloses a controllable temperature holding unit and temperature controller for maintaining and adjusting the temperature of the non-linear optical crystal ([0072]-[0075], [0085]-[0091]). Furuya teaches the configuration is useful to improve stability, efficiency, and reliability of the wavelength conversion ([0021]-[0022], [0094]).
It would have been obvious to one of ordinary skill in the art to further modify the apparatus of Pique in view of Furuya to include a light quantity ratio adjuster configured to control a light quantity ratio between the first light beam and the second light beam by controlling a temperature of the non-linear optical crystal element in order to improve the stability, efficiency, and reliability of the wavelength conversion, as taught by Furuya.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pique as applied to claim 12 above, and further in view of Sandstrom et al., US 20180015671 A1.

Regarding claim 15, Pique discloses the apparatus as claimed in claim 12, further comprising: a carrier (laser transparent support 15) including a first surface facing the adherence target (surface of laser transparent support 15 facing substrate 18, Figs. 1a-1b) and a second surface opposite the first surface (opposite surface) and configured to carry the irradiation target on the first surface (Figs. 1a-1b); and the light emitter is configured to irradiate the second surface of the carrier with scanned light of the first light beam scanned by the optical scanner to cause the irradiation target carried on the carrier to fly toward the adherence target (col. 4, lines 38-46, Figs. 1a-1b), and irradiate, through the carrier from a direction facing the adhesion target, the irradiation target landed on the adhesion target with scanned light of the second light beam, which is scanned by the optical scanner, to fix the irradiation target to the adhesion target (col. 4, lines 46-50, Figs. 1a-1b).
Pique does not disclose the irradiation target is carried on the first surface via an absorbing layer that absorbs light having a wavelength other than the second wavelength.
In the same field of endeavor, Sandstrom teaches using a multi-layer target substrate, where between a transparent carrier 100 and a donor material layer 102, an additional light-absorbing layer 120 is included (Figs. 2A-2C, [0048]):

    PNG
    media_image2.png
    320
    338
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    339
    310
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    332
    303
    media_image4.png
    Greyscale

Sandstrom teaches that the additional layer may be used to assist the process by efficiently converting laser pulse energy to mechanical work when the donor material may not absorb light or evaporate cleanly ([0046]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the configuration of Pique to include that the irradiation target is carried on the first surface via an absorbing layer that absorbs light in order to assist the process of light absorption and transfer of the donor material where the donor material does not readily absorb light, as taught by Sandstrom.
In the modified configuration, it would have been obvious to one of ordinary skill in the art to specify the absorbing layer absorbs light having a wavelength other than the second wavelength because one of ordinary skill in the art would recognize that the layer should absorb light at the first wavelength, associated with transfer of the material, as taught by the prior art. Pique discloses the wavelengths of the first and second light beams can be different (col. 7, lines 56-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7046266 B1, Retschke et al., see at least Fig. 3 depicting multiple beams 16 and 18 scanned by polygon 46.
US 4265545 A, Slaker, see at least Fig. 1 showing multiple laser beams 12 and 16 scanned by polygon mirror 40.
US 6204875, De Loor et al., see at least Fig. 1.
US 20030156178 A1, Lehmann, see at least Fig. 7.
Serra, P., Piqué, A., Laser-Induced Forward Transfer: Fundamentals and Applications (2018), provided in Application No. 16/887,366, sharing the same inventors.

The examiner further recommends review and consideration of the prior art references relied upon in the claim rejections, beyond the cited passages, for disclosures and teachings relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754